MCDONALD, Chief Justice.
This Court originally granted review of Western World Insurance Co. v. Gleaves, 481 So.2d 557 (Fla. 5th DCA 1986), because the opinion appeared to conflict with Government Employees Insurance Co. v. Novak, 453 So.2d 1116 (Fla.1984), Doyle v. State Farm Mutual Automobile Insurance Co., 464 So.2d 1277 (Fla. 3d DCA 1985), and Allstate Insurance Co. v. Famigletti, 459 So.2d 1149 (Fla. 4th DCA 1984). Novak, Doyle, and Famigletti held that a nexus must exist between an injury and the use of an automobile before the injury can be said to have arisen out of the use of the motor vehicle. Upon further examination, however, we find the holding in Gleaves to be consistent with precedent. Therefore, because no conflict exists between Gleaves and any opinion from either another district court or this Court, we have no jurisdiction to review the case at bar. Accordingly, we dismiss the petition for review.
It is so ordered.
ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.